Dear Mr. Wiley:
Reference is made to your request for an opinion of this office on behalf of the Board of Commissioners of the Lafourche Basin Levee District (the "District"). Therein, you requested that this office examine whether the District can select a Fiscal Agent in accordance with the provisions of La. RS 39:1211, or whether the District must utilize the services of the State Treasurer.
I am enclosing herewith copies of Attorney General's Opinions No. 97-334 and No. 92-141, which I believe to be responsive to your question. Those opinions determined that the laws relating to levee districts were amended and reenacted by Act 785 of 1985, which act consolidated into a single comprehensive scheme the many statutory provisions relating to particular levee districts. Although levee districts were once mandated to deposit their funds with the State Treasurer, levee districts may now select a local depository in accordance with the provisions of Louisiana's local depository laws, La. RS 39:1211, et seq.
We trust the foregoing to be helpful. Please do not hesitate to contact this office if we can be of assistance in the future.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
                           State of Louisiana DEPARTMENT OF JUSTICE Baton Rouge 70804-9005
RICHARD P. IEYOUB ATTORNEY GENERAL
                            OCTOBER 21, 1992 OPINION NUMBER 92-141                                       47-B  Fiscal Agents 63    Levees, Drainage District   Flood Control CONST 6.38 CONST 6.44 R.S. 38:309, 39:1211, 1214, 1215, 1216, 1220  1224; R.S. 49:322, and CONST 7.9(C)
                                       Levee districts are local political subdivisions subject to the local depository laws for purposes of selecting a fiscal agent. Approves form of security pledge for deposit of public funds.
                                       Levee district must give written notice to all banks in the parish and invite bids for fiscal agency contract.
Levee district must select banks domiciled or having a branch office in the parish unless district cannot arrive at satisfactory fiscal agency agreement. Safekeeping banks Mr. James A. Burnett                   need not be domiciled in Attorney at Law                        Louisiana, but domiciliary Burnett, Sutton  Walker               banks may be selected if mutually 1400 Youree Drive                      agreed upon by levee district and Shreveport, LA 71101-5197              fiscal agent banks.